DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on October 1, 2021.
Claims 1-14 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 3, 2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 13-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-8 and 10-11 (as illustrated in details with respective order in the table provided below) of copending Application No. 17,487,476.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially identical as in the co-pending application 17/487,476 with certain obvious differences, and the scopes of the claims 1-8 and 10-11 of the co-pending application also read on the scopes of the claims 1-8 and 13-14 of instant application, whereas some dependent claims in both the instant application and the co-pending application are identical and/or with obvious variations (illustration over prior arts are also available upon request).  A detailed comparison of the claims languages presented in instant application and the co-pending application is illustrated as following. 
Claims (17/491,996)(in instant examined application)
Claims (17/487,476)(in co-pending application w. common assignee and/or inventive entity)
1. A multi-mode scanning device for scanning an original, the multi-mode scanning device comprising: a background element; a transparent platen supporting the original such that the original is disposed between the transparent platen and the background element; a first light source outputting visible light to irradiate the background element and the original to generate first light and second light, respectively; a second light source outputting invisible light to irradiate a combination of the background element and the original to generate third light and fourth light; and an optical module being movably disposed, and receiving the first light, the second light, the third light and the fourth light to generate sensing signals, and thus to obtain visible light information and invisible light information representative of the original according to the sensing signals, wherein the original is disposed between the background element and the optical module, the first light source and the optical module are disposed on a same side of the background element, and the optical module and the second light source are disposed on different sides of the background element.
1. A multi-mode scanning device for scanning an original, the multi-mode scanning device comprising: a non-transparent element; a first light source outputting visible light to irradiate a physical portion of the non-transparent element and the original to generate first light and second light, respectively; a second light source outputting invisible light to irradiate a combination of the physical portion of the non-transparent element and the original to generate third light and fourth light; and an optical module receiving the first light, the second light, the third light and the fourth light and generating sensing signals representative of visible light information and invisible light information of the original, wherein the original is disposed between the non-transparent element and the optical module, and the first light source and the optical module are disposed on a same side of the non-transparent element.
12. The multi-mode scanning device according to claim 1, further comprising a transparent member disposed between the non-transparent element and the original.
2. The multi-mode scanning device according to claim 1, further comprising a processor, wherein in a calibration mode, the background element functions as a calibration sheet, the first light source outputs the visible light to irradiate the background element to generate the first light, the optical module receives the first light and thus generates a calibration signal, and the processor performs optical calibration according to the calibration signal.
2. The multi-mode scanning device according to claim 1, further comprising a processor, wherein in a calibration mode, the non-transparent element functions as a calibration sheet, the first light source outputs the visible light to irradiate the non-transparent element to generate the first light, the optical module receives the first light and thus generates a calibration signal, and the processor performs optical calibration according to the calibration signal.
3. The multi-mode scanning device according to claim 2, wherein the processor determines a contour of the original according to a relation chart of an invisible light intensity representative of the invisible light information versus a pixel index of the optical module, wherein a location where the invisible light intensity has a sharp drop along an axis of the pixel index represents the contour.
3. The multi-mode scanning device according to claim 2, wherein the processor determines a contour of the original according to a relation chart of an invisible light intensity representative of the invisible light information versus a pixel index of the optical module, wherein a location where the invisible light intensity has a sharp drop along an axis of the pixel index represents the contour.
4. The multi-mode scanning device according to claim 3, wherein a value of the sharp drop ranges between 110 and 180.

4. The multi-mode scanning device according to claim 3, wherein a value of the sharp drop ranges between 110 and 180 when a value from 0 to 255 is used to represent an overall range of the invisible light intensity.
5. The multi-mode scanning device according to claim 2, wherein the processor determines a contour of the original according to a relation chart of both a visible light intensity representative of the visible light information and an invisible light intensity representative of the invisible light information versus a pixel index of the optical module, wherein a location where the invisible light intensity has a sharp drop along an axis of the pixel index, and the visible light intensity has a sharp rise along the axis of the pixel index represents the contour.
5. The multi-mode scanning device according to claim 2, wherein the processor determines a contour of the original according to a relation chart of both a visible light intensity representative of the visible light information and an invisible light intensity representative of the invisible light information versus a pixel index of the optical module, wherein a location where the invisible light intensity has a sharp drop along an axis of the pixel index, and the visible light intensity has a sharp rise along the axis of the pixel index represents the contour.
6. The multi-mode scanning device according to claim 5, wherein a value of the sharp drop ranges between 110 and 180, and a value of the sharp rise ranges between 40 and 70.

6. The multi-mode scanning device according to claim 5, wherein a value of the sharp drop ranges between 110 and 180, and a value of the sharp rise ranges between 40 and 70 when a value from 0 to 255 is used to represent an overall range of each of the invisible light intensity and the visible light intensity.
7. The multi-mode scanning device according to claim 5, wherein a difference between a value of the sharp drop and a value of the sharp rise ranges between 40 and 140.

7. The multi-mode scanning device according to claim 5, wherein a difference between a value of the sharp drop and a value of the sharp rise ranges between 40 and 140 when a value from 0 to 255 is used to represent an overall range of each of the invisible light intensity and the visible light intensity.
8. The multi-mode scanning device according to claim 1, wherein the invisible light penetrates through a combination of the background element and the original to generate the third light and the fourth light, wherein the invisible light penetrates through the background element and a hole of the original to generate the fourth light, and the invisible light penetrates through the background element and a portion other than the hole of the original to generate the third light.

8. The multi-mode scanning device according to claim 1, wherein the second light source and the optical module are disposed on two sides of the non-transparent element, the invisible light penetrates through the combination of the physical portion of the non-transparent element and the original to generate the third light and the fourth light, the invisible light penetrates through the non-transparent element and a hole of the original to generate the fourth light, and the invisible light penetrates through the non-transparent element and a portion other than the hole of the original to generate the third light.


13. The multi-mode scanning device according to claim 1, wherein the visible light passes through a hole of the original to irradiate the background element to generate the first light, and the visible light irradiates a portion other than the hole of the original to generate the second light.

10. The multi-mode scanning device according to claim 1, wherein the visible light passes through a hole of the original to irradiate the non-transparent element to generate the first light, and the visible light irradiates a portion other than the hole of the original to generate the second light
14. The multi-mode scanning device according to claim 1, wherein the invisible light sequentially passes through the background element and a hole of the original to generate the fourth light, and the invisible light sequentially penetrates through the background element and a portion other than the hole of the original to generate the third light.

11. The multi-mode scanning device according to claim 1, wherein the invisible light sequentially passes through the non-transparent element and a hole of the original to generate the fourth light, and the invisible light sequentially penetrates through the non-transparent element and a portion other than the hole of the original to generate the third light.



Claims 9-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 9-10 (as illustrated in details with respective order in the table provided below) of copending Application No. 17,492,193.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially identical as in the co-pending application 17/492,193 with certain obvious differences, and the scopes of the claims 9-10 of the co-pending application also read on the scopes of the claims 9-12 of instant application, whereas some dependent claims in both the instant application and the co-pending application are identical and/or with obvious variations (illustration over prior arts are also available upon request).  A detailed comparison of the claims languages presented in instant application and the co-pending application is illustrated as following. 
Claims (17/491,996)(in instant examined application)
Claims (17/492,193)(in co-pending application w. common assignee and/or inventive entity)
9. The multi-mode scanning device according to claim 1, further comprising: 


a driving mechanism driving the first light source, the second light source, the optical module and the background element to move relatively to the original.
9. The multi-mode scanning device according to claim 1, further comprising: a light-permeable platen supporting the original; and 

a driving mechanism driving the first light source, the second light source, the optical module and the background element to move relatively to the original.
10. The multi-mode scanning device according to claim 1, further comprising: 
a driving mechanism driving the first light source, the second light source and the optical module to move relatively to the original and the background element, wherein the background element presses the original against the transparent platen.

10. The multi-mode scanning device according to claim 1, further comprising: a light-permeable platen supporting the original; and 
a driving mechanism driving the first light source, the second light source and the optical module to move relatively to the original and the background element.
11. The multi-mode scanning device according to claim 1, further comprising: 
a driving mechanism driving the first light source and the optical module to move relatively to the original and the background element, wherein the background element presses the original against the transparent platen.

10. The multi-mode scanning device according to claim 1, further comprising: a light-permeable platen supporting the original; and 
a driving mechanism driving the first light source, the second light source and the optical module to move relatively to the original and the background element.
12. The multi-mode scanning device according to claim 1, further comprising: a driving mechanism driving the first light source and the optical module to move relatively to the original and the background element, wherein the background element does not press the original.

10. The multi-mode scanning device according to claim 1, further comprising: a light-permeable platen supporting the original; and 
a driving mechanism driving the first light source, the second light source and the optical module to move relatively to the original and the background element.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
With regard to Claims 1-14, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 1, the closest prior arts of record, Lupien, do not disclose or suggest, among the other limitations, the additional required limitation of “… a second light source outputting invisible light to irradiate a combination of the background element and the original to generate third light and fourth light; and an optical module being movably disposed, and receiving the first light, the second light, the third light and the fourth light to generate sensing signals, and thus to obtain visible light information and invisible light information representative of the original according to the sensing signals, wherein the original is disposed between the background element and the optical module, the first light source and the optical module are disposed on a same side of the background element, and the optical module and the second light source are disposed on different sides of the background element”.  These additional features in combination with all the other features required in the claimed invention,  are neither taught nor suggested by Lupien. 
With regard to claims 2-14, the claims are depending directly or indirectly from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, claims 1-14 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (U.S. Pat/Pub No. 2016/0100075 A1, Serial #14/861,890, Avision Inc.) disclose an invention relates to dual-mode scanning device and scanning method. 
Chen (U.S. Pat./Pub. No. 2022/0124204 A1, Serial #17/492, 193, Avision Inc.) discloses an invention relates to multi-mode scanning device performing invisible light reflection. 
Chen (U.S. Pat./Pub. No. 2022/0124219 A1) disclose an invention relates to multi-mode scanning device. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675